DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is in response to Applicant’s communication of January 25, 2021.  Applicant’s arguments have been considered.  

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's claims and remarks, filed on January 25, 2021, have been noted.

Priority:  04/30/2013
Status of Claims:  Claims 21, 23 – 28, 30 – 36, 38 – 40 and 43 – 45.are pending.  Claims 21, 23, 28, 35 and 43 have been AMENDED.  Claims 41 and 42 have been CANCELLED, with Claims 1 – 20, 22, 29 and 37 having previously been CANCELLED.  Claims 44 and 45 are presented as NEW.    
Status of Office Action:  Non-Final (RCE)

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 21 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 21 recites, in part, a system for visualization of an account balance, receive trade data for an account, store the trade data, access the memory to obtain the trade data, generate graph data, displaying a visualization that includes a graph, populating the graph, indicate a type of trade, a first display mode with objects plotted relative to an account balance, add line data, line data connects the trade objects, transmit the graph data, display the graph, generate an alert, changes in account value are determined as exceeding a threshold, the generated alert is displayed with the rendered graph, and a second display mode depicting value for the trades associated with the trade objects   The limitations of visualization of an account balance, receive trade data for an account, storing, accessing, obtaining, generating, displaying, populating, indicating, plotting, adding, connecting, transmitting, determining, and depicting value for the trades associated with the trade objects, under its broadest reasonable interpretation, covers the performance of the limitations in the mind (as human activity) but for the recitation of generic computer components.  These limitations are directed to concepts of organizing human activity via the use of generic computer components.  Hence, it falls within the Certain Methods of Organizing Human Activity grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea.  Claim 21 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claims 23 – 27 and 43 – 45 are dependent from Claim 21, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 23 – 27 and 43 – 45 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with visualization of an account balance, receive trade data for an account, storing, accessing, obtaining, generating, displaying, populating, indicating, plotting, adding, connecting, transmitting, determining, and depicting value for the trades associated with the trade objects is not an inventive concept.

Claims 30 – 34, 36 and 38 – 40 dependent from Claims 28 and 35, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 30 – 34, 36 and 38 – 40 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with visualization of an account balance, receive trade data for an account, storing, accessing, obtaining, generating, displaying, populating, indicating, plotting, adding, connecting, transmitting, determining, and depicting value for the trades associated with the trade objects is not an inventive concept 
Therefore, Claims 21, 23 – 28, 30 – 36, 38 – 40 and 43 – 45 are rejected under 35 U.S.C. 101.  Claims 21, 23 – 28, 30 – 36, 38 – 40 and 43 – 45 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments with respect to the introduced claims have been considered and found not persuasive, in-part.
The amendments to the claims have been entered.
Applicant has amended Claim 23 to overcome an objection regarding an apparent missing verb.  An additional verb has been added to Claim 23.  The objection of Claim 23, as to a missing verb, is withdrawn.
Applicant has amended Claim 43 to overcome a 35 U.S.C. 112(b) rejection as being indefinite, with adjustment of language to correct antecedent basis.  The 35 U.S.C. 112(b) rejection of Claim 43 as to antecedent basis, is withdrawn.
Applicant has amended independent Claims 21, 28 and 35 to overcome the 35 U.S.C. 101 rejection previously made.  Applicant’s arguments and contention that the claims are not directed to an abstract idea, however, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions.  Additionally, visualization of an account balance, updating a balance and depicting value for trades associated with trade objects remains business related, and the 2019 Patent Eligibility Guidance includes identification of commercial or legal interactions and business relations within identification of Certain Methods of Organizing Human Activity, as an abstract idea.
Applicant’s contention that the claims are not directed to an abstract idea in that there is an improvement in computer functionality, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions, and there is no mention of performance metrics enhancement.
Applicant’s reference to Example 37 of the 2019 Revised Patent Subject Matter Eligibility Guidance, as supporting eligibility, is unpersuasive.  Example Claim 37 is illustrative only, hypothetical and subject to a distinct fact pattern relative to relocation of icons on a graphical user interface.  Additionally, while association to a claimed technology may limit an abstract idea to a particular field, a general linking of an abstract idea to a claimed technology also does not demonstrate patent eligibility.
Applicant’s reference to Example 23 of the July 2015 guidance as supporting patent eligibility is not persuasive.  Example Claim 23 is illustrative only, hypothetical and subject to a distinct fact pattern relative to relocation of scaled information subject to an overlap condition obscured from a user’s view.  The instant claims do not relate to relocation of scaled information 
Applicant’s citation of Bascom is unpersuasive because the claims at issue in Bascom are readily distinguishable over the instant claims.  In Bascom the claims were held to be patent-eligible because the claimed solution focused upon the specific asserted improvement in filtering technology by providing individually customizable filtering at a remote ISP server.  The invention in Bascom was a technological solution to a technological problem, using an improved filtering technology rather than using conventional filtering technology.  In contrast, the instant claims provide a generically computer-implemented solution to a business-related problem and are thus incomparable to the claims at issue in Bascom.  The focus of the instant claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools, and are thus incomparable to the claims at issue in Bascom.
Claims 21, 28 and 35 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 21, 28 and 35, along with claims dependent from 21, 28 and 35 remain directed to an abstract idea (i.e., methods of organizing human activity), and do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).  Given the above reasons, the claims are not patent eligible, as they do not provide an inventive concept and a 35 U.S.C. 101 rejection has been made on Claims 21, 23 – 28, 30 – 36, 38 – 40 and 43 – 45.
Applicant’s arguments regarding the amended claims and 35 U.S.C. 103 are found persuasive and the 35 U.S.C. 103 rejection has been withdrawn.

Non-Obvious Subject Matter over prior art of Record (USC 103)
Based on the closest prior art of record claim 21 is non-obvious under USC 103 over prior art of record (see paper number 20200914 & PTO 892), particularly, the limitation(s) – regarding: generate data for a visualization, the system comprising a processor, a memory and a transceiver, wherein the processor, the memory, and the transceiver are configured to 	receive trade data from at least one device, including electronic trade messages containing information for trades for an account, store the trade data in the memory, access the memory to obtain the trade data containing the information for the trades, generate graph data using a graph generator for displaying a visualization that includes a graph configured to be displayed on a display device, wherein the graph includes a time axis along a first axis and a value scale axis along a second axis, and the visualization is displayed in a first display mode, using the trade data in the electronic trade messages, add trade objects to the graph data for populating the graph, wherein each of the trade objects correspond to a respective trade from the trades, each of the trade objects graphically indicate a type of trade to which the trade object corresponds, and the trade objects are plotted along the first axis and the second axis in the graph such that the trade objects can span both ends of the first axis and the second axis in the first display mode, and in the first display mode, the trade objects are plotted aligned relative to an account balance, add line data to the graph data for drawing one or more lines on the graph wherein the line data connects the trade objects, and transmit the graph data to at least one client device, the at least one client device configured to display the graph with the trade objects and drawn one or more lines, wherein the at least one client device is configured to generate, when changes in the account value are determined as exceeding a threshold value for a given period of time, an alert associated with the account when the account value has exceeded the threshold value for the given period of time, and the generated alert is displayed with the rendered graph when the account value has exceeded the threshold value for the given 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gardner et al., U.S. 2012/0265708 generally identifies a computer system with a processor and memory, network communications, presentation of financial information of a client portfolio on a user interface, a portfolio manager and communications of individual transactions to a portfolio, access to transactions as a trade, a display mode, device and graph with a time scale axis and a value scale axis, identification of trade data related to an account, graph presentation of information on specific holdings and historical net worth measuring an account balance over time, along with multiple line graphs, and generation of alerts relative to an account; Crowder, U.S. 7,991,672 generally identifies graphical illustrations and population with key variables, and objects with distinct identification relative to a composite portfolio; Donoho et al., U.S. 2011/0145167 generally identifies thresholds, account values, monitoring of account activities, and generation of time alerts; and Helweg, U.S. 7461,023 generally identifies price charting techniques with graphs plotted specific to both cumulative values and relative values. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached from Monday to Thursday between 8:00 AM and 6:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).

Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697
July 14, 2021